Dowling, J. (dissenting):
The petitioners herein are attorneys and seek to have their lien as such ascertained and foreclosed against the Nathan Manufacturing Company and Morris Nacht. In support of their petition it is alleged that they were duly retained by Morris Nacht on October 29, 1918, to institute an action to recover damages for personal injuries resulting in the death of his son, Max Nacht, as the result of being run over by an automobile truck belonging to the Nathan Manufacturing Company.
It is alleged that a written retainer was executed whereby Nacht agreed to pay the attorneys fifty per cent of any settlement, verdict or recovery had in the action. Morris Nacht, as the sole surviving heir at law and next of kin, was appointed as administrator of the deceased son, Max. The facts attending the retainer of the attorneys are set forth, culminating in the written retainer, which the petitioners offer to submit to the court upon the return of the motion.
The services performed by the petitioners are shown by them to have commenced by the preparation of the application for Morris Nacht’s appointment as administrator of his son’s estate, which application was filed and letters were issued thereunder. The attorneys also wrote a letter to the Nathan *228Manufacturing Company, advising it that they had been retained by Morris Nacht to institute suit. Thereafter the summons was served on the defendant. Between the writing of the letter and the service of the summons, a representative of the Travelers Insurance Company, which had insured the defendant, requested that no further proceedings be taken as an investigation was being made in the matter, upon the completion of which the question would be taken up with the petitioners for adjustment. The petitioners, however, did not comply with this request, but served a summons on the Nathan Manufacturing Company, after the receipt of which the said Nathan Manufacturing Company, by its attorney, served a notice of appearance in this action upon petitioners.
Thereafter, the plaintiff and the defendant in the action, without notice to the petitioners, agreed upon a settlement by which the Nathan Manufacturing Company was to pay Morris Nacht $1,140 as damages for his son’s death. It is averred that on that settlement no provision was made for any payment to these attorneys, and the full amount thereof has been paid to Morris Nacht, who is now irresponsible and cannot be made to pay the petitioners the amount of their hen.
There is an allegation that at the time of the making of the settlement the Nathan Manufacturing Company had actual knowledge and notice of petitioners’ hen. The affidavits of Felix Nacht and Jennie Nacht are intended to show that the petitioners had in fact been retained by Morris Nacht.
In opposition, there are affidavits tending to show that if Nacht ever signed the retainer, it was in ignorance of its contents and that he was induced to sign the same believing they were papers ” for his appointment as administrator. It is also averred in these answering affidavits that Nacht retained the firm of Cullom & Rinke as his attorneys on or about November 7, 1918, repudiating any retainer of the petitioners, and that Nacht at that time assured Cullom & Rinke that his professional relations with the petitioners were at an end.
The settlement was arranged through Cullom & Rinke, as attorneys for Nacht, with the Nathan Manufacturing Com- ■ pany, for the sum of $1,140, and after deducting expenses of *229$100, presumably to pay for said attorneys’ services, the remainder was to be equally divided between the father and the mother of the deceased. There is an affidavit made upon this settlement by Morris Nacht that he never desired or intended to retain petitioners as his counsel in this matter and that he retained no counsel other than Cullom & Rinke.
While the petitioners do not produce their retainer or the written agreement of retainer, there is no denial that such a paper was in fact signed, although Nacht claims not to have appreciated its purport and effect. It is also to be noted that there is no denial by the Nathan Manufacturing Company that at the time of making the settlement it had actual knowledge and notice of the petitioners’ lien.
There is no attack made upon the good faith and integrity of the petitioners, nor can they be accused of neglect of their client’s interests. This appears to be simply a case of a client being willing to compromise a claim as speedily as possible, provided he obtained what he thought was a satisfactory settlement, and paying no attention to the rights of his attorneys in so doing. And yet, under the doctrine of Martin v. Camp (219 N. Y. 174) a client may discharge his attorney arbitrarily, without any cause, at any time, and the attorney can then recover only the reasonable value of the services which he has rendered.
I think, from the facts shown by the affidavits, it is clear that Nacht had in fact discharged the petitioners as his attorneys on November 7, 1918. This being so, they have a lien only for the reasonable value of their services up to that date. The court has found, as appears from the recital in the order, that the only services performed by the petitioners for the plaintiff were the preparation of the application for-the appointment of Nacht as administrator of his son’s estate, the preparation and service of the summons and the receipt from the attorney for the defendant of a notice of appearance. Upon these services the court has fixed a value of $150. If these were the only services performed by the petitioners, it would seem as though, upon the case as disclosed by the moving papers, the allowance was a fair one.
As the petitioners have stood upon their right to one-half of the recovery, they have not, at Special Term, sought to *230have the value of their services fixed. It seems to me, however, that the statement of their services as enumerated in the order covers all that their affidavits show they claim to have done, and the amount granted therefor is fair compensation for such services. I believe, therefore, that the order appealed from should be affirmed, without costs.
Order modified as directed in opinion and as so modified affirmed, with ten dollars costs and disbursements to appellants.